     Case 1:18-cv-07380-PGG-OTW Document 229 Filed 11/25/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PEARSON EDUCTION, INC. ET AL.,

                          Plaintiffs,
                                                         ORDER OF DEFAULT
            - against -
                                                            18 Civ. 7380 (PGG)
BRADLEY YOUNG, ET AL.,

                          Defendants.




PAUL G. GARDEPHE, U.S.D.J.:

              WHEREAS Plaintiffs commenced this action on August 15, 2018 by filing the

Complaint (Dkt. No. 1);

              WHEREAS, after expedited discovery, Plaintiffs filed an Amended Complaint on

May 2, 2019, naming as Defendants, inter alia, Bradley Young, Bizzare Crafts Pvt. Ltd., Pradeep

Kumar Sahni, Diwakar Kumar, Abhishek Kumar Singh, Irshad Ahmed, Sushil Kumar Sharma,

Niya Wood, Gilson Jose Goncalves Filho, Anthem, LLC, and Tracy W. Jernigan (Dkt. No. 128);

              WHEREAS Plaintiffs served Defendants Anthem, LLC and Tracy W. Jernigan on

July 24, 2019 (Dkt. Nos. 171-72), Defendants Bradley Young and Niya Wood on July 31, 2019

(Dkt. Nos. 186, 195), Defendant Gilson Jose Goncalves Filho on August 2, 2019 (Dkt. No. 180),

and Defendants Bizzare Crafts Pvt. Ltd., Pradeep Kumar Sahni, Diwakar Kumar, Abhishek

Kumar Singh, Irshad Ahmed, and Sushil Kumar Sharma on December 3, 2019 (Dkt. No. 204);

              WHEREAS Defendants Bradley Young, Bizzare Crafts Pvt. Ltd., Pradeep Kumar

Sahni, Diwakar Kumar, Abhishek Kumar Singh, Irshad Ahmed, Sushil Kumar Sharma, Niya

Wood, Gilson Jose Goncalves Filho, Anthem, LLC, and Tracy W. Jernigan have not filed an
        Case 1:18-cv-07380-PGG-OTW Document 229 Filed 11/25/20 Page 2 of 3




answer, moved against the Amended Complaint, or appeared in this action (see Certificate of

Default (Dkt. No. 210));

               WHEREAS this Court ordered Defendants Bradley Young, Bizzare Crafts Pvt.

Ltd., Pradeep Kumar Sahni, Diwakar Kumar, Abhishek Kumar Singh, Irshad Ahmed, Sushil

Kumar Sharma, Niya Wood, Gilson Jose Goncalves Filho, Anthem, LLC, and Tracy W. Jernigan

to show cause on November 17, 2020 why a default judgment should not be entered against them

(Dkt. No. 224);

               WHEREAS Plaintiffs served the Order to Show Cause on Defendants Bradley

Young, Bizzare Crafts Pvt. Ltd., Pradeep Kumar Sahni, Diwakar Kumar, Abhishek Kumar

Singh, Irshad Ahmed, Sushil Kumar Sharma, Niya Wood, Gilson Jose Goncalves Filho, Anthem,

LLC, and Tracy W. Jernigan on November 11, 2020 (Dkt. No. 227);

               WHEREAS Defendants Bradley Young, Bizzare Crafts Pvt. Ltd., Pradeep Kumar

Sahni, Diwakar Kumar, Abhishek Kumar Singh, Irshad Ahmed, Sushil Kumar Sharma, Niya

Wood, Gilson Jose Goncalves Filho, Anthem, LLC, and Tracy W. Jernigan filed no opposition to

Plaintiffs’ motion for a default judgment and did not appear at the November 17, 2020 hearing;

               IT IS HEREBY ORDERED that an order of default is entered against Defendants

Bradley Young, Bizzare Crafts Pvt. Ltd., Pradeep Kumar Sahni, Diwakar Kumar, Abhishek

Kumar Singh, Irshad Ahmed, Sushil Kumar Sharma, Niya Wood, Gilson Jose Goncalves Filho,

Anthem, LLC, and Tracy W. Jernigan.

               It is FURTHER ORDERED that this matter is referred to Magistrate Judge Wang

for a report and recommendation regarding Plaintiff’s request for damages, an award of

attorneys’ fees, and certain declaratory relief. The Clerk of Court is directed not to close this

case.




                                                  2
    Case 1:18-cv-07380-PGG-OTW Document 229 Filed 11/25/20 Page 3 of 3




Dated: New York, New York
       November 25, 2020
                                        SO ORDERED.


                                        ______________________________
                                        Paul G. Gardephe
                                        United States District Judge




                                    3
